         Case
          Case1:20-cr-00378-LJL
               1:20-cr-00378-LJL Document
                                  Document68-1 Filed08/10/21
                                           86 Filed  06/25/21 Page
                                                               Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE AS TO SPECIFIC
                                                    :     PROPERTY
MICHAEL ALBARELLA,
                                                    :     20 Cr. 378 (LJL)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about July 23, 2020, MICHAEL ALBARELLA (the

“Defendant”), among others, was charged in two counts of a six-count Indictment, 20 Cr. 378

(LJL) (the “Indictment”), with conspiracy to commit money laundering, in violation of Title 18,

United States Code, Section 1956(h) (Count Five); and bank bribery – solicitation and acceptance,

in violation of Title 18, United States Code, Sections 215(a)(2) and 2 (Count Six);

               WHEREAS, the Indictment included a forfeiture allegation as to Count Six of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), of any property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly, as the result of the commission of the offense charged in Count Six

of the Indictment;

               WHEREAS, on or about July 6, 2020, the Defendant voluntarily turned over $4,700

in United States currency to the Government (the “Specific Property”);

               WHEREAS, on or about March 18, 2021, the Defendant pled guilty to Count Six

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Six of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A): (i) a sum of
          Case
           Case1:20-cr-00378-LJL
                1:20-cr-00378-LJL Document
                                   Document68-1 Filed08/10/21
                                            86 Filed  06/25/21 Page
                                                                Page22ofof66




money equal to $5,000 in United States currency, representing proceeds traceable to the

commission of the offense charged in Count Six of the Indictment;

                WHEREAS, on or about March 19, 2021, the Court entered a Consent Preliminary

Order of Forfeiture/Money Judgment ordering that a money judgment in the amount of $5,000 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to

the offense charged in Count Six of the Indictment that the Defendant personally obtained, be

entered against the Defendant;

                WHEREAS, the Defendant consents to the forfeiture of all his right, title and

interest in the Specific Property, which constitutes proceeds of the offense charged in Count Six

of the Indictment; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Cecilia E. Vogel and Tara M. LaMorte of counsel, and the Defendant, and his counsel,

David Wikstrom, Esq., that:

                1.       As a result of the offense charged in Count Six of the Indictment, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.
          Case
           Case1:20-cr-00378-LJL
                1:20-cr-00378-LJL Document
                                   Document68-1 Filed08/10/21
                                            86 Filed  06/25/21 Page
                                                                Page33ofof66




                2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

MICHAEL ALBARELLA, and shall be deemed part of the sentence of the Defendant, and shall

be included in the judgment of conviction therewith.

                3.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the United States Customs and Border Protection, or its designee the Office of Fines,

Penalties, and Forfeiture, is hereby authorized to take possession of the Specific Property and to

hold such property in its secure custody and control.

                4.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
         Case
          Case1:20-cr-00378-LJL
               1:20-cr-00378-LJL Document
                                  Document68-1 Filed08/10/21
                                           86 Filed  06/25/21 Page
                                                               Page44ofof66




facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

               6.       Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               7.       Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               8.       Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               9.       Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               10.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.



                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
         Case
          Case1:20-cr-00378-LJL
               1:20-cr-00378-LJL Document
                                  Document68-1 Filed08/10/21
                                           86 Filed  06/25/21 Page
                                                               Page55ofof66




               11.    The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York




By:                                                                 6/25/2021
       Cecilia E. Vogel                                             DATE
       Tara M. LaMorte
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212) 637-1084/1041


MICHAEL ALBARELLA


By:
       Michael Albarella                                            DATE


By:                                                                  June 25, 2021
       David Wikstrom
             Wikstrom, Esq.
                        Esq                                         DATE
       Attorney for Defendant
       950 Third Avenue, 32nd Floor
       New York, NY 10022


SO ORDERED:

                                                                     8/10/2021
HONORABLE LEWIS J. LIMAN                                            DATE
UNITED STATES DISTRICT JUDGE
Case
 Case1:20-cr-00378-LJL
      1:20-cr-00378-LJL Document
                         Document68-1 Filed08/10/21
                                  86 Filed  06/25/21 Page
                                                      Page66ofof66




                                                 8/10/2021
